448 F.2d 783
William Frank SMALL, Jr., Petitioner-Appellant,v.J. J. CLARK, Warden, et al., Respondent-Appellee.
No. 71-2209.
United States Court of Appeals, Fifth Circuit.
September 28, 1971.

Appeal from United States District Court, Northern District of Georgia; Albert J. Henderson, Jr., District Judge.
William Frank Small, Jr., pro se.
John W. Stokes, Jr., U. S. Atty., Charles A. Pannell, Jr., Atlanta, Ga., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.1a See Local Rule 21.2


Notes:
1a. It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981.


2
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966